                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

Robert D. Nelson                                     )
                                                     )
                                                     )
                Plaintiff(s),                        )
                                                     )
        vs.                                          )              Case No. 4:19-cv-01895 UNA
                                                     )
                                                     )
Jason Lewis, et al.                                  )
                                                     )
                Defendant(s).                        )

                                                ORDER

        The above styled and numbered case was filed on July 8, 2019 and assigned to the

Eastern Division.

        After a review of the case, it was determined that the case was assigned incorrectly. The

case should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and randomly assigned to the Honorable Rodney W. Sippel, United States District

Judge, under cause number 1:19-cv-00108 RWS.

        IT IS FURTHER ORDERED that cause number 4:19-cv-01895 UNA be

administratively closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT



Dated: July 9, 2019                                          By: Jason W. Dockery
                                                                 Case Initiation Team Leader

In all future documents filed with the Court, please use the following case number 1:19-cv-00108 RWS.
